949 F.2d 397
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eddie Lee COLLEY, Plaintiff-Appellant,v.Robert BROWN, Jr., Director, et al., Defendants-Appellees.
No. 91-1836.
United States Court of Appeals, Sixth Circuit.
Dec. 4, 1991.

Before DAVID A. NELSON and SUHRHEINRICH, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and briefs, the panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Plaintiff filed a pro se civil rights complaint against various officials of the Michigan Department of Corrections and the Ionia Temporary Facility.  42 U.S.C. § 1983.   He alleged that his constitutional rights were violated because 1) he was denied the use of the prison keyboard to exercise his religion, 2) his guitar was taken from him without due process, 3) the prison has an inadequate law library, and 4) he was denied immediate medical care when he received a sliver in his finger.   The defendants filed a motion for summary judgment to which plaintiff failed to respond.   The district court granted the motion for summary judgment and plaintiff appealed.


3
After careful consideration, we affirm the district court's judgment for the reasons stated by the district court in its opinion filed May 31, 1991, and entered June 5, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.